Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments

	Applicant’s amendments overcome the previous 101 rejection which is now withdrawn.
	Applicant’s amendments overcome the previous 112 rejection which is now withdrawn.
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-12, 14-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wollenstein (US 2013/0291058) in view of Borup (US 2018/0293400)



Regarding Claim 1,

Wollenstein (US 2013/0291058) teaches a method, by a processor, for preventing disclosure of confidential data in a computing environment, comprising:
 inspecting data prior to publication to a communication channel; extracting selected portions of the data (Paragraph [0012] teaches identifies user-specific information)(Paragraph [0022] teaches similar limitations); 
and filtering the selected portions of the data according to degree of appropriateness defined in one or more publishing policies or rules prior to sending the filtered data to the communication channel (Paragraph [0013] teaches alteration of content may result in removal of certain elements of user-specific such that content is displayed without the removed user-specific information).
Wollenstein does not explicitly teach executing machine learning logic to learn a degree of appropriateness of data based on one or more publishing policies or rules for publishing the data to a communication channel, wherein learning the degree of appropriateness includes using the one or more publishing policies or rules for publishing the data to infer the degree of appropriateness of the data with specific respect to the communication channel notwithstanding whether the communication channel nor information in the data explicitly is referenced in the one or more publishing policies or rules for publishing
Borup (US 2018/0293400) teaches executing machine learning logic to learn a degree of appropriateness of data based on one or more publishing policies or rules for publishing the data to a communication channel, wherein learning the degree of appropriateness includes using the one or more publishing policies or rules for publishing the data to infer the degree of appropriateness of the data with specific respect to the communication channel notwithstanding whether the communication channel nor information in the data explicitly is referenced in the one or more publishing policies or rules for publishing (Paragraph [0039] teaches a machine learning module that is trained on annotated policies)(Figure 5, steps 6, 9 teaches a communication channel for transfer)(Paragraph [0035] teaches machine learning identifies elements that were never used as part of the dataset to train the model)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wollenstein with Borup
The motivation is help prevent export of sensitive information (Borup Paragraph [0033])


Regarding Claim 2,

Wollenstein and Borup teaches the method of claim 1. Wollenstein teaches further including intercepting the data prior to publication to a public communication channel (Paragraph [0007] teaches data is filtered out prior to publishing) 

Regarding Claim 3,

Wollenstein and Borup teaches the method of claim 1. Wollenstein teaches wherein extracting selected portions of the data further includes extracting one or more features from the data, wherein one or more topics, sub-topics, data types, semantic features, or a combination thereof are identified from the one or more features of the data (Paragraph [0027] teaches user specific information such as email address, phone number)

Regarding Claim 4,

Wollenstein and Borup teaches the method of claim 1. Wollenstein teaches further including classifying the selected portions of the data according to the degree of appropriateness relating to the one or more publishing policies or rules (Paragraph [0024-0025] teaches privacy settings regarding the rules, e.g. professional rules and personal rules)

Regarding Claim 5,

Wollenstein and Borup teaches the method of claim 1. Wollenstein teaches further including identifying the selected portions of the data having the degree of appropriateness that implicates the one or more publishing policies or rules (Paragraph [0028] teaches privacy settings are considered compared to the data)

Regarding Claims 8-12,

Claims 8-12 are similar in scope to Claims 1-5 and are rejected for a similar rationale.

Regarding Claims 15-18,

Claims 15-18 are similar in scope to Claims 1-5 and are rejected for a similar rationale.


Regarding Claim 7,

Wollenstein and Borup teaches the method of claim 1. Wollenstein teaches further including: defining the one or more publishing policies or rules to identify a data type, topics, sub- topics, semantic features, classifications, or a combination thereof approved for publication to the communication channel (Paragraph [0022] teaches defining policy to identify data type approved for publication); learning the degree of appropriateness of the data based on the one or more publishing policies or rules for publishing the data to a public channel (Paragraph [0021] teaches privacy settings); 

Borup teaches temporarily suspending transmission to the communication channel until filtering the data according to the one or more publishing policies or rules (Figure 4, teaches suspending transmission until filtering the data according to the policy), approval from a user issuing the data for publishing the filtered data, or a combination thereof

Regarding Claims 14, 20

Claim 14, 20 is similar in scope to Claim 7 and is rejected for a similar rationale.




Claim 6, 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wollenstein and Borup in view of Willner (US 2003/0023451)


Regarding Claim 6,

Wollenstein and Borup teaches the method of claim 1 however Wollenstein does not explicitly teach further including issuing a notification to one or more users that the selected portions of the data that implicates the one or more publishing policies or rules based on the degree of appropriateness, wherein the notification includes one or more explanations indicating one or reasons for the one or more publishing policies or rules being implicated based on the degree of appropriateness.
Willner (US 2003/0023451) teaches issuing a notification to one or more users that the selected portions of the data that implicates the one or more publishing policies or rules based on the degree of appropriateness, wherein the notification includes one or more explanations indicating one or reasons for the one or more publishing policies or rules being implicated based on the degree of appropriateness (Paragraph [0009] teaches determining whether an interaction complies with a privacy level and providing a notification regarding the determination)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wollenstein with the notification method of Willner

The motivation is to provide information to one of the users about the user specific interaction (Paragraph [0004] of Willner)

Regarding Claims 13, 19

Claims 13, 19 is similar in scope to Claim 6 and is rejected for a similar rationale.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARRIS C WANG/Primary Examiner, Art Unit 2439